DocuSign Envelope ID: 8913C720-BBC6-47C6-A799-76072B07D060
          Case 2:19-cv-00271-JFW-SS Document 20-5 Filed 10/21/19 Page 1 of 3 Page ID #:144




                  1
                          CENTER FOR DISABILITY ACCESS
                          Ray Ballister, Jr., Esq., SBN 111282
                  2       Phyl Grace, Esq., SBN 171771
                          Isabel Rose Masanque, Esq., SBN 292673
                  3       Sara Gunderson, Esq., SBN 302582
                          Chris Carson, Esq., SBN 280048
                  4       8033 Linda Vista Rd, Suite 200
                          San Diego, CA 92111
                  5       (858) 375-7385; (888) 422-5191 fax
                          isabelm@potterhandy.com
                  6
                          Attorneys for Plaintiffs
                  7
                  8
                                                UNITED STATES DISTRICT COURT
                  9
                                               CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11       Renato Rico,
                                                                   Case: 2:19-CV-00271-JFW-SS
                 12                     Plaintiff,
                 13           v.                                   Declaration of Renato Rico in
                                                                   Support of His Motion for
                 14       Manijeh Tabatabai, in individual         Summary Judgment
                          and representative capacity as trustee
                 15       of The Jahangiri Family Revocable
                          Trust dated October 1, 2002;
                 16       Continental Currency Services,
                          Inc., a California Corporation;
                 17
                                        Defendants.
                 18
                 19
                 20
                            1. I, the undersigned, am the Plaintiff in this case. Based upon my
                 21
                                own experience and knowledge, I can competently testify to the
                 22
                                following:
                 23
                            2. I am a paraplegic. I cannot walk and use a wheelchair for mobility.
                 24
                            3. Attached as Exhibit ‘3’ is a true and correct copy of one of my
                 25
                                medical records indicating “Paraplegia” as one of my conditions.
                 26
                            4. On December 21, 2018, December 28, 2018, December 29, 2018
                 27
                                and December 31, 2018, I went to the Continental Currency
                 28
                                Services located at or about 2400 E. Florence Avenue, Huntington

                                                             1
                        Decl. of Rico, Ex. No. 2                                Case: 2:19-CV-00271-JFW-SS
DocuSign Envelope ID: 8913C720-BBC6-47C6-A799-76072B07D060
          Case 2:19-cv-00271-JFW-SS Document 20-5 Filed 10/21/19 Page 2 of 3 Page ID #:145




                  1             Park, California to cash checks and send money.
                  2         5. Attached as Exhibit “4” are the receipts for the transactions I
                  3             conducted at the Continental Currency Services on December 21,
                  4             2018, December 28, 2018, December 29, 2018 and December 31,
                  5             2018.
                  6         6. During each visit, I found that although there were several
                  7             transaction counter windows, customers were only being helped on
                  8             one side of the store. The other windows had signs that said
                  9             “NEXT WINDOW PLEASE.”
                 10         7. When it was my turn to be helped, I approached the transaction
                 11             counter where I was being summoned by the teller and found that
                 12             it was too high for my use.
                 13         8. I observed a transaction counter window on the other side of the
                 14             store that had a lowered writing surface. However, like the other
                 15             transaction counters on that side, it had a sign that said “NEXT
                 16             WINDOW PLEASE.”
                 17         9. On at least one occasion, I asked the teller helping me if we could
                 18             use the window with the lowered writing surface but I was told that
                 19             the window was closed.
                 20         10.During my December visits, I was not aware of the existence of a
                 21             lowered transaction counter where I could be helped. I did not see
                 22             one anywhere in the store. And during each of my visits, the
                 23             person helping me did not inform me or ask me if I wanted to be
                 24             helped at a lowered counter.
                 25         11.Not having a lowered counter that I could use makes it difficult for
                 26             me to conduct my transaction because reaching up high causes me
                 27             to lose my balance.
                 28         12.Not having a lowered writing surface also makes it difficult for me

                                                               2
                        Decl. of Rico, Ex. No. 2                                  Case: 2:19-CV-00271-JFW-SS
DocuSign Envelope ID: 8913C720-BBC6-47C6-A799-76072B07D060
          Case 2:19-cv-00271-JFW-SS Document 20-5 Filed 10/21/19 Page 3 of 3 Page ID #:146




                  1             to sign the paperwork for my transaction.
                  2         13.Even if I were to have used the counter with the lowered writing
                  3             surface, I would have still needed to reach up to the higher counter
                  4             to exchange paperwork and money with the teller.
                  5         14.The photographs submitted as Exhibit “6”, truly and accurately
                  6             depict the barriers I encountered at the Continental Currency
                  7             Services, on my visits on December 21, 2018, December 28, 2018,
                  8             December 29, 2019 and December 31, 2018.
                  9         15.I use check cashing services often to cash my workers’
                 10             compensation check every two weeks, as well as to pay bills or
                 11             send money to my family in Mexico.
                 12         16.The Continental Currency Services is located just 10 miles away
                 13             from my home. It is also in close proximity to other restaurants and
                 14             places that I frequent around town. Therefore, it is a convenient
                 15             place for me to cash checks and send money.
                 16         17.I am currently deterred from visiting he Continental Currency
                 17             Services because of my knowledge of the condition of the
                 18             counters. However, I intend to return there once it is represented to
                 19             me that the barriers have been allegedly removed.
                 20         18.I declare under penalty of perjury under the laws of the State of
                 21             California and the United States that the foregoing is true and
                 22             correct.
                 23
                 24
                 25     Dated: October 21, 2019              By:
                 26
                 27                                                     Renato Rico
                 28


                                                                   3
                        Decl. of Rico, Ex. No. 2                                 Case: 2:19-CV-00271-JFW-SS
